Exhibit 4.20 AMENDED AND RESTATED CREDIT AGREEMENT dated as of November 30, 2006, as amended and restated as of February 23, 2007, among AXTEL, S.A.B. DE C.V., as Borrower, CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, VARIOUS FINANCIAL INSTITUTIONS, as Lenders, CITIBANK, N.A., as the Administrative Agent, and BANCO NACIONAL DE MEXICO, S.A., INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, as the Peso Agent CITIGROUP GLOBAL MARKETS INC., as Sole Lead Arranger and Bookrunner Page ARTICLE IDEFINITIONS SECTION 1.1 Certain Defined Terms 1 SECTION 1.2 Other Interpretive Provisions 22 SECTION 1.3 Accounting Principles 23 ARTICLE IITHE CREDITS 23 SECTION 2.1 Amounts and Terms of Commitments 23 SECTION 2.2 Notes 23 SECTION 2.3 Procedure for Borrowing 24 SECTION 2.4 Prepayments 24 SECTION 2.5 Repayment 25 SECTION 2.6 Interest 25 SECTION 2.7 Fees 26 SECTION 2.8 Computation of Fees and Interest 26 SECTION 2.9 Payments by Credit Parties 27 SECTION 2.10 Sharing of Payments, Etc. 28 ARTICLE IIITAXES AND ILLEGALITY 28 SECTION 3.1 Taxes 28 SECTION 3.2 Illegality 31 SECTION 3.3 Increased Costs and Reduction of Return 31 SECTION 3.4 Funding Losses 32 SECTION 3.5 Inability to Determine Rates 33 SECTION 3.6 Certificates of the Lenders and Agents 34 SECTION 3.7 Substitution of Lenders 34 SECTION 3.8 Survival 34 ARTICLE IVCONDITIONS PRECEDENT 34 SECTION 4.1 Conditions Precedent to Amendment and Restatement 34 SECTION 4.2 Satisfaction of Conditions Precedent 38 ARTICLE VREPRESENTATIONS AND WARRANTIES 38 SECTION 5.1 Representations and Warranties 38 ARTICLE VICOVENANTS 44 SECTION 6.1 Affirmative Covenants 44 SECTION 6.2 Negative Covenants 50 ARTICLE VIIDEFAULT/REMEDIES 59 SECTION 7.1 Default/Remedies 59 SECTION 7.2 Acceleration 62 SECTION 7.3 Rights Not Exclusive 63 ARTICLE VIIITHE AGENTS 63 SECTION 8.1 Appointment and Authorization 63 SECTION 8.2 Delegation of Duties 63 SECTION 8.3 No Liability of Agent-Related Persons 63 SECTION 8.4 Reliance by the Agent-Related Persons 64 SECTION 8.5 Notice of Default 64 SECTION 8.6 Credit Decision 64 SECTION 8.7 Indemnification of Agent-Related Persons 65 SECTION 8.8 The Agent-Related Persons in Their Individual Capacity 65 SECTION 8.9 Successor Agent 66 ARTICLE IXGUARANTY 66 SECTION 9.1 Guaranty 66 SECTION 9.2 Guaranty Unconditional 67 SECTION 9.3 Discharge only upon Payment in Full; Reinstatement in Certain Circumstances 67 SECTION 9.4 Waiver by the Guarantors 67 SECTION 9.5 Subrogation 68 SECTION 9.6 Stay of Acceleration 68 ARTICLE XMISCELLANEOUS 68 SECTION 10.1 Amendments and Waivers 68 SECTION 10.2 Notices 69 SECTION 10.3 No Waiver; Cumulative Remedies 71 SECTION 10.4 Costs and Expense 71 SECTION 10.5 Borrower Indemnification 72 SECTION 10.6 Payments Set Aside 73 SECTION 10.7 Successors and Assigns 73 SECTION 10.8 Assignments, Participations, etc 73 SECTION 10.9 Set-off 75 SECTION 10.10 Notification of Addresses, Lending Offices, Etc. 75 SECTION 10.11 Counterparts 76 SECTION 10.12 Severability 76 SECTION 10.13 Third Party Beneficiaries 76 SECTION 10.14 Governing Law and Jurisdiction 76 SECTION 10.15 Waiver of Jury Trial 78 SECTION 10.16 Judgment 78 SECTION 10.17 Entire Agreement 79 SECTION 10.18 Use of Names and Marks 79 SECTION 10.19 Use of English Language 79 SECTION 10.20 No Partnership, Etc. 79 SECTION 10.21 Confidentiality. 80 -i- SCHEDULES SCHEDULE 2.1Commitments and Pro Rata Shares SCHEDULE 5.1(b)Consents and Governmental Approvals Required for Financing SCHEDULE 5.1(c)Indebtedness and Contingent Obligations SCHEDULE 5.1(f)Equity Investments SCHEDULE 5.1(i)Governmental Approvals SCHEDULE 5.1(l)Legal Proceedings SCHEDULE 6.1(j)Released Liens and Release Documentation SCHEDULE 6.1(k)(1)Material Concessions SCHEDULE 6.1(k)(2) Acquisition Documents SCHEDULE 6.2(a)(vii)Continuing Existing Liens SCHEDULE 10.2Lending Offices; Addresses for Notices EXHIBITS EXHIBIT A-1Form of Note for Dollar Loans EXHIBIT A-2Form of Note for Peso Loans EXHIBIT BForm of Notice of Borrowing EXHIBIT CForm of Assignment Agreement EXHIBIT DForm of Subsidiary Joinder Agreement EXHIBIT EForms of Opinions -ii- This AMENDED AND RESTATED CREDIT AGREEMENT is entered into as of November 30, 2006, as amended and restated as of February 23, 2007 (this “Agreement”), among: (a)AXTEL, S.A.B. DE C.V., a Mexican sociedad anónima bursátil de capital variable (the “Borrower”), (b)CERTAIN SUBSIDIARIES OF THE BORROWER, as Guarantors, (c)VARIOUS FINANCIAL INSTITUTIONS, as lenders (the “Lenders”), (d)CITIBANK, N.A., as the Administrative Agent (in such capacity, the “Administrative Agent”), and (e) BANCO NACIONAL DE MEXICO, S.A., INTEGRANTE DEL GRUPO FINANCIERO BANAMEX, as the Peso Agent (in such capacity, the “Peso Agent”). WHEREAS, the Borrower and the Guarantors are party to the Credit Agreement, dated as of
